Citation Nr: 1030359	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation above 70 percent for 
generalized anxiety disorder (GAD).

2.  Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).

3.  Propriety of VA's determination that the Veteran in not 
competent to handle disbursement of funds relating to his award 
of VA compensation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Los Angles, 
California, Regional Office, and a March 2008 rating decision by 
the Cleveland, Ohio, Regional Office, of the Department of 
Veterans Affairs (VA).  The Board notes that the current case has 
been brokered for adjudication to different VA Regional Offices 
during the course of the claim, but that the agency of original 
jurisdiction over the appeal is the Los Angeles, California, VA 
Regional Office (RO).  The Veteran specifically appeals the July 
2007 rating decision, which denied his claim for a rating 
increase above 70 percent for GAD, and the March 2008 rating 
decision, which denied his claim for a TDIU and determined that 
he was not competent to handle disbursement of funds relating to 
his award of VA compensation.

The Veteran appeared with his representative and witness for a 
hearing at the RO before the undersigned traveling Veterans Law 
Judge in June 2010.  A transcript of the hearing has been 
obtained and associated with the appellant's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO for further evidentiary and procedural 
development via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Board notes that during a November 2007 VA psychiatric 
consultation, and at his June 2010 hearing before the undersigned 
Veterans Law Judge, the Veteran reported that he stopped working 
in 1997 due to his service-connected GAD, and that he currently 
drew income from VA and Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist 
includes a duty to obtain SSA records and to otherwise request 
information and pertinent records from other Federal agencies 
when on notice that such information exists and is deemed 
pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 
371 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, 
as the Veteran has notified VA of the existence of SSA records 
that may be pertinent to his claim for an increased rating and a 
TDIU and to his appeal of the incompetency determination by VA, 
and as his SSA records are not currently part of the evidence, 
the case should be remanded so that they may be obtained and 
associated with his claims folder.

The Board also notes that a physician's examination statement on 
a VA Form 21-2680, dated in February 2010 and addressing the 
Veteran's housebound status or permanent need for regular aid and 
attendance, was associated with the evidence but was not reviewed 
in the first instance by the agency of original jurisdiction 
prior to the Board's receipt of this appeal, nor was it 
accompanied by a signed waiver of first review.  As this document 
also contains the physician's opinion regarding the Veteran's 
ability to manage his own financial affairs, it is relevant to 
the competency issue on appeal and must therefore be referred 
back to the RO for its consideration as the agency of original 
jurisdiction.  The reason for doing so is to ensure that the 
Veteran's right to appellate due process is safeguarded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran, through his representative, challenges the denial of 
his TDIU claim and the determination of VA that he is incompetent 
to handle his own funds.  He also disputes the findings of the 
March 2007 VA examination (conducted by its contractor, QTC), 
which provided the basis for the adverse determinations now on 
appeal.  Specifically, the Veteran contends that the findings of 
Alzheimer's disease and a cognitive disorder on examination in 
March 2007 do not appear on any other psychiatric assessments 
made immediately prior to or after the March 2007 examination, 
and therefore are suspect.  The Board notes on its own review of 
the report of the March 2007 examination in question that it was 
conducted by a doctor of osteopathy and not by a psychiatrist or 
clinical psychologist, or otherwise co-signed by such a 
specialist.  As the outcome of the appeal turns on the factual 
determinations regarding the Veteran's current cognitive and 
psychiatric state and their respective impact upon his competency 
and employability, including whether or not they are 
etiologically linked, the case should be remanded for a new 
mental disorders examination, conducted by the appropriate 
specialist, to address this question.  

A review of the claims file shows that the Veteran's private and 
VA medical records are recent up to the February 2010 examination 
regarding his housebound status or permanent need for regular aid 
and attendance.  To ensure that the record is complete prior to 
re-adjudication of the issues on appeal, the RO should undertake 
the appropriate steps to obtain all relevant clinical evidence 
for the period from February 2010 to the present and associated 
any evidence obtained with the record.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated or counseled him for GAD 
and any other psychiatric disorder.  After 
obtaining the 


necessary waivers, the RO should obtain 
copies of those pertinent records not already 
associated with the evidence.  Those records 
should include, but are not limited to, any 
pertinent records dated since the time of the 
February 2010 examination regarding his 
housebound status or permanent need for 
regular aid and attendance.

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should contact the SSA and request 
that it provide VA with copies of all 
clinical and administrative records reviewed 
by SSA as they pertain to the Veteran's claim 
for SSA disability benefits.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

3.  After the above evidence has been 
obtained and associated with the record, the 
Veteran should be scheduled for a new VA 
examination, to be conducted by the 
appropriate specialist, to assess the current 
severity of his service-connected GAD.  A 
complete history should be obtained from the 
Veteran.

The examiner should also provide an opinion 
as to the impact that those psychiatric 
symptoms associated with the Veteran's GAD 
have upon his individual employability.  
Specifically, if the Veteran is found to be 
unemployable, an opinion should be provided 
as to 


whether it is at least as likely as not that 
those factors associated with his 
unemployability are associated with his 
service-connected GAD or, if unrelated, 
whether it is at least as likely as not that 
his service-connected GAD aggravated (i.e., 
permanently worsened beyond their natural 
level of progression) those psycho-cognitive 
factors associated with his unemployability.  

The examiner should also provide a medical 
opinion as to whether it is at least as 
likely as not that because of injury or 
disease the Veteran lacks the mental capacity 
to contract or to manage his or her own 
affairs, including disbursement of funds 
without limitation.  

The Veteran's claims folder should be 
provided to the VA examiner, who should be 
asked to review the Veteran's claims file and 
base any opinion provided on the foregoing 
review thereof, as well as the current 
examination.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation, it should be so stated.

The examiner should use the following 
language, as may be appropriate: "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims of entitlement to an increased 
evaluation above 70 percent for GAD and a 
TDIU, and the issue of the propriety of VA's 
finding that the Veteran is not competent to 
handle disbursement of funds associated with 
his award of VA compensation benefits, should 
be readjudicated following review of all 
relevant evidence associated with the claims 
file.  If the appeal remains denied with 
respect to any of these issues, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the appellant has had 
an adequate opportunity to respond, this 
issue or issues should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

